Title: To James Madison from William Madison, 21 May 1813
From: Madison, William
To: Madison, James


        
          Dr Brother
          21st May 1813
        
        I have just time before the mail closes, to acquaint you that I have received an offer of $25. ⅌ acre for the Land I lately bought of Mrs Grymes. As I am unwilling to take any steps of importance without previously consultg you I have postponed giving a final answer ’till next mail. I am aware that this will reach you when much engaged, but a word or two will be sufficient. I will write you again next Week and more generally on our affairs. Our white family enjoy usual health except Lucy who has been indisposed for several months and we much fear is seriously attacked.
        At the earnest solicitation of Andrew Donalson, an Alien Enemy, I apprize you of his Petition to the Secretary of State for indulgence he wishes an early decision in his case. Donalson formerly lived with Mr Andrew Glassell in the character of an overseer, he married in the neighbourhood, but now resides & holds property in Fredericksbg. I

understand that his Petition is signed by most of the respectable Natives in that place. All that is required of you, is, in the course of conversation with Col Monroe, to name the subject to him, least in the multiplicity of Applications he may have overlooked his. I am with most Affectionate Regard yr Brother
        
          Wm Madison
        
        
        
          
   
   By Mr. Twyman


        
        
      